UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010. or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-34844 MediaMind Technologies Inc. (Exact name of registrant as specified in its charter) Delaware 52-2266402 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 135 West 18th Street (5th Floor), New York, NY (Address of principal executive offices) (Zip Code) (646) 202 - 1320 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: Common shares NASDAQ Global Select Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No The registrant completed the initial public offering of its common stock in August 2010. Accordingly, there was no public market for the registrant’s common stock as of June 30, 2010, the last day of the registrant’s most recently completed second fiscal quarter. On February 28, 2011, the registrant had outstanding18,726,615 shares of common Stock, par value $0.001 per share. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant's Proxy Statement for the 2011 Annual Meeting of Stockholders, which will be filed by the registrant on or prior to 120 days following the end of the registrant's fiscal year ended December 31, 2010, are incorporated by reference into Part III of this Form 10-K. ii TABLE OF CONTENTS PART I 1 Item 1. Business 1 Item 1A. Risk Factors 13 ITEM 1B. Unresolved Staff Comments 29 Item 2. Properties 29 Item 3. Legal Proceedings 29 Item 4. (Removed and Reserved) 29 PART II 29 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 29 Item 6. Selected Financial Data 31 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 47 Item 8. Financial Statements and Supplementary Data F-1 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 48 Item 9A. Controls and Procedures. 48 Item 9B. Other Information 49 PART III 49 Item 10. Directors, Executive Officers and Corporate Governance. 49 Item 11. Executive Compensation. 49 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 49 Item 13. Certain Relationships and Related Transactions, and Director Independence 49 Item 14. Principal Accounting Fees and Services. 49 PART IV 49 Item 15. Exhibits, Financial Statement Schedules 49 iii Unless the context otherwise requires, in this Annual Report on Form10-K, the terms “MediaMind,” “the Company,” “we,” “us,” and “our” refer to MediaMind Technologies, Inc. and its subsidiaries. Forward-Looking Statements This Annual Report on Form10-K contains forward-looking statements within the meaning of Section21E of the Securities Exchange Act of 1934 and Section27A of the Securities Act of 1933. These statements include, but are not limited to, statements regarding our plans to grow our business and customer base, our ability to respond to new market developments, our intent to migrate our non-platform customers to platform customers, our expectations that our revenues will continue to increase, our belief in the sufficiency of our cash flows to meet our needs for the next year, our plans to invest in emerging media solutions, our plans to continue to expand our international presence and our expectations regarding our future product mix. In some cases, you can identify these statements by forward-looking words such as “may,” “might,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue,” the negative of these terms and other comparable terminology.These forward-looking statements, which are subject to risks, uncertainties and assumptions about us, may include projections of our future financial performance, our anticipated growth strategies and anticipated trends in our business. These statements are only predictions based on our current expectations and projections about future events. There are important factors that could cause our actual results, level of activity, performance or achievements to differ materially from the results, level of activity, performance or achievements expressed or implied by the forward-looking statements, including those factors discussed in Part I—Item IA—“Risk Factors” of this Form 10-K and Part II—Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operation”.Many of these factors are beyond our ability to predict or control. PART I ITEM 1. BUSINESS We are a leading global provider of digital advertising campaign management solutions to advertising agencies and advertisers. Our goal is to enable advertisers to engage consumers of digital media with more impact and efficiency. Our integrated campaign management platform, MediaMind, helps advertisers and agencies simplify the complexities of managing their advertising budgets across multiple digital media channels and formats, including online, mobile, rich media, in-stream video, display and search. MediaMind provides our customers with an easy-to-use, end-to-end solution to enhance planning, creative, delivery, measurement and optimization of digital media campaigns. As a result, our customers are able to enhance brand awareness, strengthen communications with their customers, increase website traffic and conversion, and improve online and offline sales. Our solutions are delivered through a scalable technology infrastructure that allows delivery of digital media advertising campaigns of any size. We are the only major provider of integrated campaign management solutions not committed to, or affiliated with, a particular publisher, agency or agency group, or advertising network. We believe our independence allows us to provide our customers with unbiased insight and analysis regarding the implementation and effectiveness of their digital media campaigns. In 2010, we delivered campaigns for approximately 9,000 brand advertisers using approximately 3,800 media agencies and creative agencies across approximately 8,200 global web publishers in 64 countries throughout North America, South America, Europe, Asia Pacific, Africa and the Middle East. We derive our revenue from customers who pay fees to create, execute and measure advertising campaigns on our platform. Industry Background Over the last decade, the consumption of media has increasingly moved from traditional media channels, such as television, radio and print media, to digital media channels. Digital media channels offer consumers significant flexibility and choice relative to traditional media channels, and as such, present advertisers with new opportunities to reach a global audience with highly targeted, interactive and measurable advertising campaigns. The transition to digital media also introduces unique challenges and complexities for advertisers, including fragmentation of the audience base and advertising inventory, limited consumer engagement and lack of standardization. The process of planning and executing digital media advertising campaigns differs significantly from the traditional process to which advertisers have grown accustomed. This creates a unique opportunity for an integrated digital advertising campaign management platform to address the underlying complexities and challenges associated with digital media advertising and to enable delivery and management of campaigns with more impact and efficiency. Media consumption is moving from offline to online Consumers are increasingly using digital channels for their communication, media intake and shopping needs. Consumers that historically read newspapers or magazines for the latest news now get their news from websites, portals or blogs, and increasingly turn to social networks and other forms of user-generated media for their entertainment and communication needs. Online video, previously a user-generated space, has evolved to serve premium video content, affecting the traditional TV model. Consumers are also accessing the Internet through a variety of entry points, including computers, mobile devices, gaming consoles and web-enabled televisions. The large number of websites visited by consumers, combined with the multiple access points for digital content, has resulted in significant audience fragmentation and is disrupting how advertisers reach and engage consumers. Advertising budgets are migrating online Advertisers are allocating a greater portion of their spending online as more consumers use the Internet as a preferred medium for accessing information and purchasing products and services. Traditional brand advertisers, such as consumer packaged goods companies, have been slower to transition their budgets online; however, we believe they are increasingly recognizing the unique benefits offered by the Internet and are allocating more of their marketing budgets to digital channels. We expect this trend to accelerate in the future as advertisers can more effectively measure success, standardization improves and innovative advertising formats allow more engaging brand experiences. 1 New distribution channels and advertising formats continue to emerge The digital media landscape is rapidly evolving with the introduction of new distribution channels, such as mobile devices and gaming consoles, and new advertising formats, such as online video. Advertising spend on these channels and formats in the United States is projected to increase significantly. Digital channels and formats provide unique opportunities for advertisers to not only strengthen their engagement with target audiences in innovative ways, but also to create an increasingly dispersed and fragmented user base. Digital media is expected to continue to fragment with the introduction of new devices such as tablet computers and web-connected TV sets. While this fragmentation improves aspects of a consumer’s experience and may allow for improved audience segmentation, we believe it will continue to create substantial challenges for advertisers. Media planning, buying and delivery become increasingly data-dependent Advertisers have historically relied on external expertise from creative agencies to design their advertising campaigns and from media agencies to plan media and purchase inventory from media publishers across different regions and advertising channels. The traditional media planning, buying and creative design and production processes typically involved limited use of technology and automation and relied on a small number of parties for each campaign. Digital media advertising requires a heavy reliance on sophisticated technologies. It also requires the integration of creative and media buying processes which necessitates a transformation in agencies’ and advertisers’ practices and can be a highly complex and costly endeavor. For example, advertisers seeking to launch a digital media advertising campaign must allocate their spending across multiple advertising formats and channels, select relevant inventory and target audiences, understand the technical capabilities of different publisher websites and platforms and aggregate and analyze massive amounts of data in real-time.Media-buying decisions are increasingly performed in real time, based on accumulated data on performance, prices and audience characteristics. The Challenges of Digital Media Advertising The core challenges faced by advertisers and advertising agencies in delivering digital advertising campaigns and migrating more of their budgets to digital media include: Fragmentation. Unlike traditional mass reach media, digital media provides consumers with access to a virtually unlimited array of content targeted to an individual’s unique interests. The Internet also provides consumers with a greater degree of control over when media is consumed, as well as the devices and platforms used. However, the growing availability of media online and the proliferation of emerging digital media formats and channels, such as mobile devices, social networks and other forms of user-generated media, has led to an increasingly fragmented user base. The diversity of digital media options available to consumers results in advertising inventory with multiple formats, delivery specifications, metrics and targeting capabilities. This variety and lack of standardization creates additional fragmentation and presents a significant challenge for advertisers to effectively reach a broad audience of consumers and optimize their digital media campaigns. Advertisers must also navigate through decentralized workflow processes involving numerous constituencies to deliver an effective campaign. Consumer engagement. Advertisers are struggling to reach and engage consumers in a digital media environment overloaded with ad messages. Advertising redundancy and ineffective creative content often result in underperforming campaigns that fail to meet advertisers’ goals. When compared to traditional media consumers, digital media consumers have a greater degree of control and interaction with digital content, thereby making it more challenging for advertisers to draw attention to their marketing campaigns. For example, standard display advertisements, which are static by nature, are experiencing an ongoing decline in click-through rates. Additionally, while digital media users increasingly spend more of their online time on social networks, consumer engagement and monetization of advertising inventory on these sites has been challenging for advertisers. Effective use of data. In order to enhance the overall effectiveness of their online campaigns and determine the optimal allocation of their advertising budgets, advertisers need to integrate, compare and analyze campaign performance data in real-time from multiple sources. Advertisers also require comprehensive and reliable campaign performance data to target consumers with more relevant ads. The abundance of data and discrepancies across different platforms requires significant time and effort to aggregate, process and report data accurately. Many existing systems and technologies deliver and measure only specific types of advertising formats or channels, thereby providing advertisers with limited visibility into and conflicting data about their overall campaign performance. Finally, many third-party technology providers are affiliated with an advertising network or specific publisher website which can lead to advertisers’ concern about the handling of their proprietary data and the neutrality of measurement. 2 Global campaign management. While the Internet presents an opportunity for advertisers to reach a global audience, advertisers have been challenged by the need to tailor creative content to specific end markets, geographies or user preferences, and to aggregate and compare campaign results on a global basis. With multiple technologies, standards and processes, advertisers are increasingly seeking solutions that will enable them to reach a global audience with localized messaging, provide consistent delivery measurements and analytics and facilitate coordination and collaboration among multiple agencies across different geographies. The MediaMind Solution We believe that advertisers and their agency partners seeking to enhance planning, delivery, measurement and optimization of their digital media campaigns need an independent, integrated campaign management platform with robust functionality and scalability. Our MediaMind platform provides an easy-to-use, end-to-end solution to manage digital media campaigns throughout their lifecycle. We have designed MediaMind to benefit each of the key constituencies across the digital media advertising ecosystem as follows: ·advertisers benefit from improved advertising returns due to increased reach, impact, relevancy and measurement of their online campaigns across a variety of channels and formats; ·advertising agencies benefit from an integrated campaign management platform that simplifies the complexity of digital media advertising and enables them to focus on more strategic objectives; ·web publishers benefit from increased demand due to the enhanced value of their advertising inventory; and · consumers benefit from an improved user experience due to more engaging and targeted advertising. We believe that our platform addresses the core challenges of digital media advertising in the following ways: Fragmentation. Our integrated platform simplifies the numerous complexities of managing digital media advertising campaigns across multiple websites, advertising formats and channels with varying publisher-imposed creative content restrictions. Through a single web-based campaign management dashboard, agencies and advertisers can manage campaign creation, delivery, real-time measurement, analysis and optimization while scheduling and monitoring numerous campaigns. Our open architecture technology, which is designed to accommodate new and emerging digital media channels, enables the placement of ads through multiple formats and media types. The formats we support include a variety of banners, in-stream video ads, full page ads, button links and text links, and the media types we support include rich media and video, static media and text. As a result, our customers benefit from an integrated cross-channel platform that maximizes publisher acceptance and streamlines campaign management, which mitigates fragmentation. Our technology is designed to integrate with other solutions used by our customers, such as planning, reporting, billing and workflow. Consumer engagement. Our platform facilitates consumer engagement by providing advertisers with the tools to create immersive and interactive experiences for consumers with reduced costs and time to market. Our rich media, video and emerging media capabilities enable advertisers to interact with their target audience more effectively and yield higher engagement, performance and recall rates. Our solutions also facilitate real-time targeting and creative optimization, enabling advertisers to reach specific consumer segments by assigning the best performing and most relevant creative throughout the campaign. Effective use of data. We believe the measurement, targeting and optimization features of our solutions, combined with our analytics tools, exceed the features of other online advertising solutions. Our platform provides actionable and real-time advertising performance statistics with numerous metrics, such as display time, interaction rate and interaction time. This improves our ability to measure various levels of users’ engagement and brand awareness and enhances our customers’ ability to optimize the performance of their campaigns. Our platform also provides a systematic approach to measuring return on investment, or ROI, which allows advertisers and agencies to compare campaign performance using a consistent methodology across multiple formats, channels and publisher websites. As a result, advertisers are able to allocate their budgets more efficiently and maximize their return. 3 We are the only major provider of integrated campaign management solutions not committed to, or affiliated with, a particular publisher, agency or agency group, or advertising network. We believe our neutral position has numerous benefits, such as eliminating potential conflicts with advertisers since we do not own or sell any advertising inventory, allowing us to provide unbiased insight and analysis, and ensuring the protection and proper use of our customers’ proprietary data. Global campaign management. We leverage our presence across multiple geographies and end markets to provide customized and integrated global campaign management solutions. In 2010, we delivered campaigns across approximately 8,200 global web publishers in 64 countries throughout North America, South America, Europe, Asia Pacific, Africa and the Middle East. Our technology platform is accepted and supported by thousands of publishers worldwide, including all of the major portals. Our local sales and support, unique product capabilities and broad publisher acceptance enable us to deliver global or pan-regional advertising campaigns and streamline coordination and collaboration across agencies while providing more efficient localization of campaigns. Our Strategy Our goal is to enable advertisers to engage consumers with more impact and efficiency across a variety of digital media formats and channels by expanding our position as a leading global provider of digital advertising campaign management solutions. Key elements of our strategy include: Growing the share of total digital media advertising managed through our solutions by: ·expanding existing relationships with advertisers and advertising agencies to manage a greater portion of their digital advertising campaigns and transitioning them to use more capabilities of our MediaMind platform, primarily for more efficient use of accumulated data; ·accessing additional advertising budgets by establishing new agency relationships and creating partnerships with global advertising agency holding companies, leading digital media publishers and technology companies; ·increasing our global footprint by expanding into new geographic markets; and ·aligning our organization to assure quality of customer service, while accommodating large scale and growth in the number of advertisers and campaigns. Increasing the value and efficiency of our customers’ advertising spend and leveraging our technology expertise by: · allowing advertisers to leverage the data generated by our platform for real time decision making for optimizing campaign performance; · empowering creative innovation and interactivity to maximize user engagement; · enabling more targeted, efficient and performance-driven campaigns with immediate and actionable analytics and data driven advertising solutions; · investing in emerging digital media formats and channels to create new opportunities for our customers to deliver high impact advertising campaigns to consumers; and · emphasizing ease-of-use, enabling real-time control and facilitating effective collaboration between advertisers, advertising agencies and publishers throughout the entire campaign management cycle. 4 Reinforcing the advantages of partnering with an independent provider of campaign management solutions by: · remaining focused primarily on the needs of advertisers and advertising agencies; · protecting our customers’ proprietary data and providing unbiased insights and analytics; and · extending our open technology architecture to allow for additional customization of our offerings and further integration into our customers’ workflows. Our Solutions and Services – The MediaMind Platform Our MediaMind technology platform is used by advertisers, media buyers, creative agencies and publishers in a shared workflow environment to manage advertising campaigns across multiple digital media channels. Our customers may adopt MediaMind as an end-to-end solution for all their campaigns and across all channels of media in use. Alternatively, customers can select MediaMind to run specific campaigns on a specific channel or publisher, or to use a portion of the services that our solution provides. Our tools are easy to use and are designed to seamlessly integrate with other tools used by our customers to facilitate the deployment of advertising campaigns. MediaMind Capabilities MediaMind offers shared capabilities for automating and enhancing advertising campaigns throughout their lifecycles, including: Planning and Buying An effective media plan involves a detailed selection of digital advertising placements and respective budget allocations to meet campaign objectives. Historically, the planning process could not take into consideration previously accumulated data about the advertising activities of the specific brand or other brands in the same industry. Our Smart Planning product allows advertisers to for the first time to use this accumulated data in planning and buying media for new campaigns. Our platform: ·allows advertisers to research optimal media inventory options in order to establish a new media plan to address a given business objective; ·provides advertisers with relevant historic performance and cost data across different publishers, as well as of other peer media buyers, to enable them to leverage prior experience to optimize new campaigns; ·Automates the workflow of negotiating and buying digital media from publishers; ·allows buying of media using real time bidding across multiple ad exchanges using a demand side platform; ·enables our customers to compare campaigns’ specifications and results and assists in the creation of a media plan and campaign strategy, including design, placement and timing of advertisements using our central database of publishers’ mandatory guidelines for ad design; ·analyzes specific media plans and determines the common denominator for creative guidelines so customers can design a campaign for different publishers with different formats; and ·offers multiple options to complete the trafficking process, which involves inputting and editing significant amounts of data across multiple publishers. Creative Management We provide creative designers and producers with the tools and services to manage a campaign’s creative development lifecycle, from initial design, to inclusion of interactive features, to adaptation for analytics and ad insertion, and finally, integration with campaign management and ad serving processes. MediaMind offers an integrated tool for creative designers, which is embedded within common development platforms and provides efficiencies during ad production. This tool facilitates collaboration and communication among various teams and experts to promote an innovative, improved consumer experience and brand communication. In addition to the designer tool, we offer a library and a marketplace for pre-developed advertising code, which we call MediaMind Blocks.By using MediaMind Blocks, designers gain access to advanced concepts and can implement them quickly and easily. Additional capabilities include optimal video encoding and a testing and approval workflow. 5 Delivery and Targeting MediaMind enables seamless delivery of advertisements to the target audience using several methods: ·Ad serving. Our platform transmits ad content into ad insertions on publisher websites, ensuring a seamless consumer experience. Our network infrastructure delivers ads to the majority of global Internet users while handling a significant load with high performance and quality. ·Targeting. Our tools enable our customers to deliver tailored messages to a specific consumer segment, which increases the relevancy of the advertisement and improves the consumer experience. Our targeting capabilities include the ability to deliver ads based on preference, geography, context, sequence, time of exposure and capabilities of a user’s computer and network connection. ·Optimization. We offer several tools to improve the consumer experience and the ROI of the campaign. These tools enable our customers to test ad performance on defined groups of consumers and adjust campaigns to show the audience the best performing ad variation in real-time time based on various performance objectives such as consumer engagement or conversions. Analytics and Monitoring MediaMind enables clear and comprehensive real-time monitoring and reporting of campaign execution, delivery and performance in multi-channel campaigns to achieve campaign optimization and insights. · Real-time campaign monitoring. The availability of relevant, real-time information is essential to improving a campaign’s performance. Our campaign monitor tool provides a quick snapshot of key performance indicators, which are available in real-time at 15-minute intervals and enables our customers to quickly adjust their advertising campaigns. · Campaign performance and reporting. Comprehensive campaign performance and delivery data is monitored and stored in our databases. The data monitored includes the status of campaign execution, delivery of ad impressions, duration of ad view, user clicks and advance interactions and post-click and post-view activity on the advertiser website. We offer a broad range of standard account and campaign reports that can be viewed online or scheduled for automatic email delivery quickly and easily. The reports measure: · Delivery: progress of an impression’s delivery against the plan; · Frequency: user interaction rates and performance by exposure frequency and reach; · Engagement: standard and custom interaction rates and duration; · Creative comparison: relative effectiveness of various creative units across multiple channels and different publisher websites; · Conversion: post-click and post-view online activities on the advertiser website, conversion rates and conversion value; and · ROI: effectiveness of the campaign by using pre-defined campaign objectives. · Flexible reporting formats. Our analytics solutions generate reports and data in multiple forms. We can provide a broad range of formats, including pre-defined reports, summary presentation reports that highlight multiple aspects of campaign performance or custom-built reports tailored to the specific needs of our advertisers and agency partners. We also make campaign data dynamically available to users and offer additional tools that enable the highest level of flexibility in evaluating and presenting campaign data. 6 Unique Design Aspects MediaMind is uniquely designed to enable advertisers to deliver campaigns across multiple markets globally or within a specific region, in an easy-to-use manner that can integrate with other tools. Global campaign management. MediaMind is able to address and support the unique requirements of global or pan-regional campaigns where multiple media agencies and creative agencies can be involved in the campaign process. Our platform enables our customers to: · allow collaboration between multiple media and creative agencies in the different countries served; · aggregate and segment campaign data in a variety of ways including regional (region, sub-region, country) and lingual (region, country, language); · automate the localization process with local languages and local campaign information such as pricing or launch date; and · gain immediate reach for their global advertising campaigns due to MediaMind’s acceptance by publishers worldwide. Ease-of-use. MediaMind simplifies control of highly complex campaigns, with hundreds of placements, hundreds of creative versions, and a large number of publishers per campaign. The workflow for delivering such campaigns is complicated and requires a wide variety of campaign management features. Usability has been an important area of focus for us and we continue to invest in our user interface and workflow tools to meet our customers’ evolving needs. Integration. The MediaMind platform integrates with other tools already used by the advertiser or its agency. MediaMind Application Programming Interfaces (“APIs”) can connect the platform to other services for data sharing, campaign workflow and creative setup, and advertising tools such as search engine marketing services. We offer integration services to utilize these APIs for a tailored workflow according to agency and advertiser requirements. Formats and Channels Our solutions enable our customers to use a wide range of digital media channels and formats to maximize reach and optimize engagement with consumers. Digital media channels include a combination of the device through which the ad is delivered and the content in which the ad is delivered. Devices today include personal computers and increasingly mobile devices, and in the future, may include digital out-of-home media and on-demand television. Delivered content includes websites, streaming video, games, instant messaging, web search, applications and downloadable applications or gadgets. Our solutions enable the placement of advertisements through multiple ad formats, such as a variety of banners, in-stream video ads, full page ads, including ads that float or overlap web pages, button links and text links, using a variety of media types, including interactive animation, video, static media and text. The formats, channels and advertising functionalities supported by MediaMind include: Rich Media Advertising Rich media advertising typically includes more extensive graphics, animation and interactivity, and in some cases, audio and video within the advertisement. Unlike standard display advertisements, which are static in their design, rich media advertisements often enable users to interact with the banner without leaving the page on which it appears. Our rich media advertising options enable our customers to create, deliver, and manage the rich media portion of their digital campaigns. When creating and producing ads, our customers can choose from a wide range of interactive advertising formats to engage their audience. 7 Video Advertising Video advertising includes in-banner video formats displayed within rich media banners, as well as, in-stream video formats displayed within or alongside video content on a publisher website. Our video advertising options enable our customers to easily integrate video components across different advertising formats and include a set of tools designed to maximize the performance of the video ads. These tools include easy-to-use drag and drop templates, different delivery options, automatic encoding and optimization of quality of video per user bandwidth capabilities. Standard Display Advertising We offer a complete solution for managing standard display banner campaigns. A low-cost, high-volume marketing tool, standard display represents the majority of banners viewed online and is often combined with conversion tags placed on advertisers’ web pages. Our solution offers one of the most advanced suites of tools for setup, optimization and analysis of standard display campaigns. Search Engine Advertising Our search engine advertising product, which we launched in 2008, analyzes the performance of search engine marketing campaigns, integrated with display campaigns by the same advertisers. This combination allows marketers to understand a consumer’s path of interactions and analyze the mutual impact of search and display advertising. Our solutions offer our customers a holistic view of their campaigns across channels, offering a range of advertising metrics and easy-to-use reports, and our product is seamlessly compatible with multiple search engine marketing tools and does not require the customer to use a specific product. Mobile Advertising Our mobile advertising product provides our customers with the ability to manage mobile ad campaigns with all the benefits of third-party ad serving and the MediaMind integrated platform. The solution delivers, optimizes and tracks ads on multiple mobile sites and networks and across multiple mobile devices. It also provides advanced, independent analytics on campaign delivery, performance and receiving devices. Demand Side Platform We offer Smart Trading, a powerful demand side platform for buying display media across multiple ad exchanges in a real-time bidding process.Our Smart Trading solutions can retarget consumers based on previous interaction with the brand, target new members of the target audience, and buy media to achieve given Cost per Click or Cost per Action objectives. Dynamic Creative Optimization We offer Smart Versioning, a powerful tool for improving ad relevancy by dynamically changing ad messaging in real-time. Our Smart Versioning solution automates the personalization of ads, the localization to different languages and the dynamic updating of advertisement messaging. Customized Services We offer our customers a range of optional customized professional services based on their specific needs. These services include trafficking, creative production and quality assurance, research and analysis, custom reporting and data integration. Customer Support We believe that superior customer support is critical to retaining and expanding our customer base. Our customer support program assists our customers in the use of our services and identifies, analyzes and solves problems or issues with our services. Our customer support group is available to customers by telephone or e-mail or through our website 24 hours per day, seven days per week during the campaign period. We offer specialized support for our different customer types – media, creative and publisher. Our support organization combines customer-facing local account managers with a global support desk that handles all technical service aspects. 8 Technology, Infrastructure and Research and Development Technology and Infrastructure We have developed a proprietary set of modules and technologies that collectively serve as the foundation for our integrated campaign management platform. The modular design of our solutions allows for high scalability, availability and extensibility of our platform while enabling seamless integration with our customers’ existing technologies and systems. The following modules enable the delivery of a variety of features within our solutions: ·Ad serving and targeting. Our ad serving and targeting technology is based on a set of proprietary server side applications and databases that serve ads based on predefined or customized configurations that can be changed in real-time. Our servers include modules for creative optimization, creative rotation, behavioral targeting, ad delivery and filtering. Each of our servers is designed to ensure high availability and performance. ·Ad display. Our ad display module includes technologies for displaying ads on a variety of consumer devices, such as PC web browsers and mobile phones. The display modules use proprietary code for detecting user display capabilities and present ads based on the specific configuration of each user. Our ad display modules enable targeting and optimization of ads. ·Analytics. Our analytics module has a robust and scalable architecture that enables high-speed processing of large amounts of data for reporting purposes and online campaign optimization. Our platform captures, processes and aggregates campaign performance data in an efficient manner that allows for real-time campaign monitoring and optimization. Our analytics module is designed to allow third-party analytics tools to interface with our systems. We are certified by the Media Rating Council as compliant with measurement guidelines defined by the Internet Advertising Bureau. ·Web-based administrative interface. Our technology includes an advanced interface layer for performing the full range of ad campaign management administrative operations. The interface includes a proprietary web user interface infrastructure that enables the rapid creation and customization of web base management applications. The infrastructure complies with World Wide Web Consortium standards and supports all major web browser applications. The administrative interface is connected to our other architectural modules in a manner that allows real-time updates to campaign configuration. The administrative interface is accessed daily by thousands of media agencies, creative agencies and publishers, and is designed for high availability and global accessibility. ·Creative authoring. We have developed a rich media creative authoring application that is integrated into the development programs used by our creative agency customers. This application provides easy-to-use add-on components that enrich the ad creative, as well as a full workflow with connectivity to our backend systems to allow uploading, previewing and testing of new ads created. ·APIs. Some of our developed modules include application programming interfaces, or APIs, that allow extensibility and integration with other systems. MediaMind has four types of APIs, including a media plan setup and trafficking API, a creative setup API, a data feed API and an ad display API. ·Distributed global network. We have developed a backend system that enables the deployment of our ad servers in different locations around the globe with full real-time synchronization of data. The backend system is connected to our central databases and synchronizes every data change to a local data cache that exists in every location of our global network. This system allows real-time control over global campaign execution without compromising performance or redundancy. We have programmed the majority of our applications using industry-standard software programming languages, such as C++ and .NET, to maximize performance and scalability while allowing for easy integration with other systems and technologies and reducing our overall time to market. Our hardware consists primarily of Intel-based servers from various vendors, networked behind firewalls and networking load balancers in eight different third-party data centers in New York, New Jersey, Los Angeles, Amsterdam (2), Tokyo, Beijing and Singapore. Our servers, storage and networking hardware are clustered to ensure high availability, redundancy and scalability. The modular design of our systems allows us to grow capacity incrementally by adding servers and network equipment as necessary with little additional cost. 9 Our systems are monitored 24 hours a day, seven days a week, 365 days a year using proprietary and non-proprietary monitoring systems and are managed by highly experienced teams of system and network technicians and engineers. In 2010, we maintained uptime on our systems of over 99.9%. Research and Development Our research and development center is based in Israel. The focus of our research and development activities is to enhance our existing products and develop new products to meet our customers’ changing digital marketing needs. Our research and development team has expertise in database programming, high load server, web application, browser, desktop, gaming and mobile technologies. Most of our engineers have been with us for many years and have contributed significantly to building the foundations of our architecture. Customers Our campaign management solutions and services are used by media agencies, creative agencies and publishers who collaborate with advertisers to deliver better ad campaign results. Online media campaigns are generally managed by an advertising agency for an advertiser. We are generally hired and paid by the media agency to manage the online campaign and coordinate with the media agency, the creative agency and the publishers to deliver the ad. While we generally are paid by agencies, in some situations publishers, advertisers, or other constituents decide to retain us. For instance, publishers may opt to sponsor our fees and bundle them with the media fees that they charge to the agency and advertiser. We provide services to all relevant parties, and we serve a diversified base consisting of a great majority of the online advertising industry in all key markets. In 2010, we served: · approximately 3,800 media agencies and creative agencies worldwide, including Mediacom, Mindshare, Universal McCann, ZenithOptimedia, OMD, Zed Media, MEC and Media Contacts; · over 8,200 global web publishers who are MediaMind-enabled, including Yahoo!, MSN, Google, MySpace, AOL, and ESPN; and · nearly 9,000 brand advertisers in every major product vertical, including Nike, Sony, Toyota,Volkswagen, H&M,McDonalds, Vodafone and MasterCard. Our largest customer is Microsoft. We derive our revenues related to Microsoft, which totaled approximately 14%, 22% and 28% of our total revenues for fiscal 2010, 2009 and 2008, respectively, in two primary ways. First, we are engaged by Microsoft’s internal advertising group to develop innovative custom products for specific campaigns and for global campaign delivery. This accounted for $5.4 million, or 7%, of our revenues in 2010. We also provide ad-serving and rich media services to advertising agency and advertiser customers that advertise on Microsoft online properties, which accounted for $5.7 million, or 7%, of our revenues in 2010. In this case, we are selected by the advertising agency or advertiser customer and not by Microsoft, although the fee for our services is usually paid to us by Microsoft as publisher. We derive an increasing portion of our revenues directly from agencies and customers who pay us directly for serving ads on Microsoft online properties which revenues are not included in the figures above. See “Risk Factors—The loss of Microsoft or another major customer or a reduction in any such customer’s Internet advertising or marketing budget could significantly reduce our revenue and profitability.” No other customer accounted for more than 10% of our revenues in 2010, 2009 or 2008. 10 Sales and Marketing We sell our offerings primarily through a direct sales force or through third-party selling agents that employ a direct sales force. The MediaMind sales organization consists of local sales teams, including sales managers and sales engineers, who cover agencies and advertisers in an effort to increase their awareness and utilization of our solutions and services. In 2010, we delivered campaigns in 64 countries. Our sales and services organization is globally organized and our offices and partners are coordinated and supported through four regional offices covering North America, EMEA, Asia Pacific, and Latin America. We believe this is an important advantage which allows us to offer global advertisers a consistent pan-regional service. We sell directly in countries including Argentina, Australia, Austria, Brazil, Canada, China, Colombia, Denmark, Finland, France, Germany, Japan (where we also sell through a local selling agent), Mexico, New Zealand, Norway, Portugal, Spain, Sweden, Taiwan, the United Kingdom, the United States and Venezuela. We sell through local selling agents in countries and regions that include Belgium, Dubai, Greece, Hong Kong, India, Indonesia, Israel, Italy, Japan, Korea, Malaysia, the Netherlands, Pakistan, the Philippines, Poland, Romania, Russia, Singapore, South Africa, Thailand and Turkey. We typically maintain a long-term, strategic relationship with our local selling agents. Our agreements are typically at least one year in term, with automatic renewals in most cases, unless one party provides the other with prior written notice or if we and the local selling agent are unable to agree upon sales targets. The agreements generally provide our agents with the exclusive right to promote us in a certain region and are generally terminable only for cause or if the local selling agent does not meet the agreed upon sales targets. We also agree as to provisions regarding non-competition, non-disclosure and the protection of our intellectual property. Our client services organization assumes responsibility and account management for active relationships with clients, and handles management of campaigns and ongoing adoption of our solutions. The client services organization includes specialist representatives for our different categories of clients, including media agencies, creative agencies and publishers. Our business development team supports our sales efforts by developing strategic relationships with agency holding groups, key publishers and media companies, as well as technology partners. Our marketing efforts are focused on enhancing the MediaMind brand, thought leadership research, lead generation, sales support and product marketing. We support these objectives with activities that include public relations, industry events, advertising, social media, web sites, blogs and research publications. Competition The markets in which we operate are rapidly evolving and highly competitive. We expect this competitive environment to continue. We believe that the principal competitive factors affecting the market for digital advertising services and tools are existing strategic relationships with customers and vendors globally; ease-of- use, integration and customization; innovation; technology; quality and breadth of service, including local language support; data analysis; price and independence. With respect to these significant competitive factors, we believe that our solutions and services are stronger than those of our competitors in the areas of ease-of-use, integration and customization; innovation; technology; quality and breadth of service; data analysis and independence. For example, we are the only provider offering real-time monitoring capabilities and additional unique custom analytics tools that allow us to measure various levels of users’ engagement and brand awareness. We have an advantage that many of our competitors lack because our technology platform is accepted and supported by thousands of publishers worldwide, including the major portals, and we are able to customize our services and solutions to meet our customers’ specific competitive needs. In addition, we believe that our integrated platform is a significant advantage when compared to some of our competitors who only offer point solutions. We compete against other integrated campaign management and ad serving providers, stand-alone rich media companies, and channel-specific niche providers. Our main competitors in the campaign management and ad serving category are DoubleClick (which was acquired by Google in March 2008), Atlas (which was acquired by Microsoft in May 2007) and MediaPlex, a division of ValueClick. Our main competitors in the stand-alone rich media category are niche players, such as PointRoll (which is owned by Gannett), Eyewonder (which was acquired by Limelight Networks in December 2009), Unicast (which is owned by DG FastChannel) and FlashTalking. Google and Microsoft have significantly greater name recognition and greater financial, technical and marketing resources than we do. In addition, many of our other competitors have longer operating histories, greater name recognition, larger client bases or greater financial, technical and marketing resources than we do. We believe that we maintain a competitive position in the markets in which we operate. 11 The consolidation of some of our competitors into larger publishing organizations with increased resources is a relatively recent trend in the industry. The effects of such acquisitions on the market are still unclear. We believe that our independent position in the industry is one of our competitive advantages, and see the consolidation trend as an opportunity to offer agnostic, independent solutions that support multiple channels, formats and publishers equally and focus on the needs of advertisers. Intellectual Property Our intellectual property rights are important to our business. We believe that the complexity of our products and the know-how incorporated in them makes it difficult to copy them or replicate their features. We rely on a combination of confidentiality clauses, copyrights and, to a lesser extent, patents and trademarks to protect our intellectual property and know-how. To protect our know-how and trade secrets, we customarily require our employees, customers, and third-party collaborators to execute confidentiality agreements or otherwise agree to keep our proprietary information confidential when their relationship with us begins. Typically, our employment contracts also include clauses requiring our employees to assign to us all inventions and intellectual property rights they develop in the course of their employment and agree not to disclose our confidential information. Because software is stored electronically and thus is highly portable, we attempt to reduce the portability of our software by physically protecting our servers through the use of closed networks and with physical security systems which prevent their external access. We also seek to minimize disclosure of our source code to customers or other third parties. The online advertising industry is characterized by ongoing product changes resulting from new technological developments, performance improvements, and decreasing costs. We believe that our future growth depends to a large extent on our ability to profoundly understand our clients and their needs and to be an innovator in the development and application of technology. As we develop next generation products, we intend to pursue patent and other intellectual property rights protection, when practical, for our core technologies. As we continue to move into new markets, we will evaluate how best to protect our technologies in those markets. We have a limited patent portfolio. We currently have two issued U.S. patents and six pending U.S. patent applications. We also have one registered Israeli patent and one pending Israeli patent application. We cannot be certain that patents will be issued as a result of the patent applications we have filed. Although we have no registered trademarks, we have three trademark applications pending. Employees As of December 31, 2010, we employed approximately 379 employees. None of our employees is represented by unions. We consider our relationship with our employees to be good and have not experienced significant interruptions of operations due to labor disagreements. 12 ITEM 1A. RISK FACTORS We face a variety of significant and diverse risks, many of which are inherent in our business. Described below are risks that we currently believe could materially affect us. If any of the following risks actually occurs, our business, financial condition or results of operations would likely be materially adversely affected. Risks Related to Our Business and Industry We face significant competition from Google and Microsoft and may not be able to compete successfully with such powerful competitors. We face formidable competition in every aspect of our business from other companies that provide solutions and services similar to ours. Currently, our primary competitors are DoubleClick and Atlas, a technology and service division of aQuantive. In March 2008, Google acquired DoubleClick and in May 2007, Microsoft acquired aQuantive. DoubleClick and Atlas offer solutions and services similar to ours and compete directly with us. While we continue to do business with Google and Microsoft as publishers and with Microsoft as an advertising agency, they may use their substantial financial and engineering resources to expand the DoubleClick and Atlas businesses and increase their ability to compete with us. Google and Microsoft have significantly greater name recognition and greater financial, technical and marketing resources than we do. Microsoft also has a longer operating history and more established relationships with customers. In addition, we believe that both Google and Microsoft have a greater ability to attract and retain customers due to numerous competitive advantages, including their ability to offer and provide their marketing and advertising customers with a significantly broader range of related solutions and services than us. Google or Microsoft may elect not to work with us or may use their experience and resources to compete with us in a variety of ways, including through acquisitions of competitors or related businesses, research and development, and marketing for new customers more aggressively. Furthermore, Google or Microsoft could use campaign management solutions as a loss leader or may provide campaign management solutions or portions of such solutions without charge or below cost in order to encourage customers to use their other product offerings. If Google and Microsoft are successful in providing solutions or services that are better than ours, or in leveraging platforms more effectively than ours or that are perceived by customers as being more cost-effective, we could experience a significant decline in our customers’ use of our solutions and services. Such a decline could have a material adverse effect on our business, financial condition and results of operations. We face intense and increasing competition from other companies within our industry and may not be able to compete successfully with such competitors. In addition to Google and Microsoft, we face competition from other companies. Among our competitors are rich-media solutions companies (such as Pointroll, owned by Gannett, Eyewonder, which was acquired by Limelight Networks in December 2009, Unicast, which is owned by DG FastChannel, and Flashtalking) and ad serving companies (such as MediaPlex, a division of Value Click). We also may experience competition from companies that provide web analytics or web intelligence. Other companies are also developing campaign management solutions. Our competitors may develop services that are equal or superior to our services or that achieve greater market acceptance than ours. Many of our competitors have longer operating histories, greater name recognition, larger client bases and significantly greater financial, technical and marketing resources than us. In addition, many of our current and potential competitors have established or may establish cooperative relationships among themselves or with third parties and several of our competitors have combined or may combine in the future with larger companies with greater resources than ours. This growing trend of cooperative relationships and consolidation within our industry may result in fewer, but more powerful and aggressive, competitors that may engage in more extensive research and development, undertake more far-reaching marketing campaigns and make more attractive offers to existing and potential employees and customers than we are able to. They may also adopt more aggressive pricing policies and may even provide services similar to ours at no additional cost by bundling them with their other product and service offerings. Any increase in the level of competition from these, or any other competitor, is likely to result in price reductions, reduced margins, or loss of market share and a potential decline in our revenues. We cannot assure you that we will be able to compete successfully with our existing or future competitors. If we fail to withstand competitive pressures and compete successfully, our business, financial condition and results of operations could be materially adversely affected. 13 We face competition from traditional media companies, and our services may not be included in the advertising budgets of large advertisers, which could harm our operating results. In addition to Internet companies, such as Google and Microsoft, rich-media solutions companies and ad serving companies, we face competition from companies that offer traditional media advertising opportunities, such as television, radio, cable and print. Most large advertisers have pre-determined advertising budgets, of which a very small portion is allocated to Internet advertising. We expect that large advertisers will continue to focus most of their advertising efforts on traditional media. Advertisers, including current and potential customers, may also find Internet advertising or marketing to be less effective than traditional media advertising or marketing methods for promoting their products and services, and therefore may decrease the portion of their budget allocated to Internet advertising or may shift their advertising away from the Internet. If we fail to convince these companies to spend a portion of their advertising budgets with us to advertise online, or if our existing advertisers reduce the amount they spend on our solutions and services, our business, financial condition or results of operations could be materially adversely affected. The loss of a major customer, including Microsoft, or a reduction in any such customer’s Internet advertising or marketing budget could significantly reduce our revenue and profitability. Our top 20 paying customers, including our largest customer, Microsoft, accounted for 41%, 46% and 49% of our revenues in the years ended December 31, 2010, 2009 and 2008, respectively. If one or more of these major customers decides not to continue purchasing services from us or significantly reduces its spending with us, we may not be able to make up the lost revenue. This could have a material adverse affect on our business, financial condition and results of operations. We derive our revenues related to Microsoft, which totaled approximately 14%, 22% and 28% of our total revenues for fiscal 2010, 2009 and 2008, respectively, in two primary ways. First, we are engaged by Microsoft’s internal advertising group to provide our solutions for specific campaigns, consistent with how we provide solutions to other customers. This accounted for $5.4 million, or 7%, of our revenues in 2010. In addition, we also provide solutions to advertising agency and advertiser customers that advertise on Microsoft online properties. However, while we are selected by the advertising agency or advertiser customer and not by Microsoft, in certain jurisdictions the fee for our services is paid to us by Microsoft as publisher. Because Microsoft is the one that pays our fee in those jurisdictions, we account for such revenues as coming from Microsoft (even though the decision to hire us is made by the advertising agency), and these revenues accounted for $5.7 million, or 7%, of our revenues in 2010. In other jurisdictions, such as the United Kingdom and Spain, we derive our revenues increasingly from agencies and customers who pay us directly for serving ads on Microsoft online properties, consistent with how they pay us for serving ads on other publisher properties; these revenues are not included in the figures above. Microsoft’s internal advertising group does not partner with us exclusively and has not committed to provide us a minimum level of business. We face significant competition for Microsoft’s business from other campaign management service providers, including Atlas, which was acquired by Microsoft in May 2007. Microsoft is continuing to expand its relationships with other campaign management service providers and, as a result, we cannot provide any assurance that we will succeed in maintaining or growing this portion of our revenues from Microsoft. In addition, we have reduced, and may continue to reduce the cost per thousand impressions (“CPM”) rate for ads of the same format. A decline in the volume of impressions or the CPM rate, whether generally or from one or more major customers (including Microsoft), could materially and adversely affect our revenues and profitability. Consolidation of Internet advertising networks, web portals, Internet search engine sites and web publishers may impair our ability to serve advertisements and to collect campaign data and could lead to a loss of significant customers. The growing trend of consolidation of Internet advertising networks, web portals, Internet search engine sites and web publishers, and increasing industry presence of a small number of large companies, such as Google, Microsoft and, most recently, Apple, with the announcement of its iAd platform for placing ads on Apple’s applications, could harm our business. We are currently able to serve, track and manage advertisements for our customers in a variety of networks and websites, which is a major benefit to our customers’ overall campaign management. Concentration of advertising networks could substantially impair our ability to serve advertisements if these networks or websites decide not to permit us to serve, track or manage advertisements on their websites, if they develop ad placement systems that are incompatible with our ad serving systems, or if they use their market power to force their customers to use certain vendors on their networks or websites. These networks or websites could also prohibit or limit our aggregation of advertising campaign data if they use technology that is not compatible with our technology. In addition, concentration of desirable advertising space in a small number of networks and websites could result in pricing pressures and diminish the value of our advertising campaign databases, as the value of these databases depends to some degree on the continuous aggregation of data from advertising campaigns on a variety of different advertising networks and websites. Additionally, major networks and publishers can terminate our ability to serve advertisements on their properties on short notice. If we are no longer able to serve, track and manage advertisements on a variety of networks and websites, our ability to service campaigns effectively and aggregate useful campaign data for our customers will be limited. 14 We may be adversely affected by cyclicality or an extended downturn in the United States, Europe or worldwide economy in or related to the industries we serve. Our revenues are generated primarily from providing online campaign management solutions and services to advertising agencies and advertisers across various formats and digital media channels. Demand for these services tends to be tied to economic cycles, reflecting overall economic conditions as well as budgeting and buying patterns. We cannot assure you that advertising budgets and expenditures by advertising agencies and advertisers will not decline in any given period or that advertising spending will not be diverted to more traditional media or other online marketing products and services, which would lead to a decline in the demand for our campaign management solutions and services. For example, during the recent economic crisis, our revenue growth slowed due to weaker advertising spend and increased price pressure. A decline in the economic prospects of advertisers or the economy in general could alter current or prospective customers’ spending priorities. As a result, our revenues may not increase or may decline significantly in any given period. Additionally, in 2010, due in large part to uncertainty in the European sovereign debt markets, the European economy has been under stress. An extended downturn in the European economy could adversely affect our results of operations. The Internet advertising or marketing market may deteriorate, or develop more slowly than expected, which could have a material adverse affect on our business, financial condition or results of operations. If the market for Internet advertising or marketing deteriorates, or develops more slowly than we expect, our business could suffer. Our future success is highly dependent on an increase in the use of the Internet, the commitment of advertisers and advertising agencies to the Internet as an advertising and marketing medium, the advertisers’ implementation of advertising campaigns and the willingness of current or potential customers to outsource their Internet advertising and marketing needs. The Internet advertising and marketing market is relatively new and rapidly evolving. As a result, demand and market acceptance for Internet advertising solutions and services is uncertain. If we do not continue to innovate and provide high quality solutions and services, as well as increase our revenues from more traditional solutions and services, we may not remain competitive, and our business, financial condition or results of operations could be materially adversely affected. Our success depends on providing high quality solutions and services that make online campaign management easier and more efficient for our customers. Our competitors are constantly developing innovations in online advertising and campaign management, and therefore the prices that we charge for existing services and solutions generally decline over time. As a result, we must continue to invest significant resources in research and development in order to enhance our technology and our existing solutions and services and introduce new high-quality solutions and services. If we are unable to predict user preferences or industry changes, or if we are unable to modify our solutions and services on a timely basis, and as a result are unable to provide quality solutions and services that run without complication or service interruptions, our customers may become dissatisfied and we may lose customers to our competitors and our reputation in the industry may suffer, making it difficult to attract new customers. Our operating results would also suffer if our innovations are not responsive to the needs of our customers, are not appropriately timed with market opportunity or are not effectively brought to market. As online advertising and campaign management technologies continue to develop, our competitors may be able to offer solutions that are, or that are perceived to be, substantially similar or better than those offered by us. Customers will not continue to do business with us if our solutions do not deliver advertisements in an appropriate and effective manner, if the advertiser’s investment in advertising does not generate the desired results, or if our campaign management tools do not provide our customers with the help they need to manage their campaigns. If we are unable to meet these challenges or if we over expend our resources in our research and development of new solutions and services, our business, financial condition and results of operations could be materially adversely affected. Recently, we began to emphasize our standard display ads, which generate lower revenue per impression than other formats but represent a large and profitable market, and which can help offset pricing pressure in other formats, such as rich media. If we are unable to grow our market share in this area significantly, our revenue could decrease. 15 Our business depends on a strong brand reputation, and if we are not able to maintain and enhance our brand, our business, financial condition and results of operations could be materially adversely affected. We believe that maintaining and enhancing the “MediaMind” brand is critical to expanding our base of customers and maintaining brand loyalty among customers, particularly in North America where brand perception can impact the competitive position in other markets worldwide, and that the importance of brand recognition will increase due to the growing number of competitors providing similar services and solutions. Maintaining and enhancing our brand may require us to make substantial investments in research and development and in the marketing of our solutions and services, and these investments may not be successful. If we fail to promote and maintain the “MediaMind” brand, or if we incur excessive expenses in this effort, our business, financial condition and results of operations could be materially adversely affected. We anticipate that, as our market becomes increasingly competitive, maintaining and enhancing our brand may become increasingly difficult and expensive. Maintaining and enhancing our brand will depend largely on our ability to be a technology leader and to continue to provide high quality solutions and services, which we may not do successfully. In 2009, we released our next generation integrated MediaMind campaign management platform, which all our customers now use. Any defect or error in this platform could materially adversely affect our brand reputation, customer relationships and results of operations. We operate in an emerging and rapidly evolving market. This makes it difficult to evaluate our future prospects. The online advertising industry is an immature industry that has undergone rapid and dramatic changes in its short history. You must consider our business and prospects in light of the risks and difficulties we will encounter in a new and rapidly evolving market. We may not be able to successfully address new risks and difficulties as they arise, which could have a material adverse effect on our business, financial condition and results of operations. Our operating results fluctuate and, as a result, our historical operating results may not be indicative of our future performance, and the failure to meet certain expectations with respect to our operating results may cause our stock price to decline. Our operating results have historically fluctuated on a quarterly basis due to the seasonal nature of Internet advertising, and we expect this fluctuation to continue. Our fourth calendar quarter is typically the strongest, generating approximately 32%, 34% and 26% of our revenues for the years ended December 31, 2010, 2009 and 2008 respectively. Our first quarter is often the weakest quarter, generating approximately 20%,18 % and 21% of our revenues for the years ended December 31, 2010, 2009 and 2008, respectively. The increase in revenue in the fourth quarter is primarily the result of heavy advertising and online shopping during November and December due to the holidays. The drop in revenues in the first quarter is linked to the drop in online advertising and shopping that occurs at the beginning of each year. Revenue prediction could be impacted by unexpected demand for our services during a particular quarter and consequently impact that quarter. Quarterly and annual expenses as a percentage of net revenues may also be significantly different from historical or projected rates. For these reasons, comparing our operating results on a period-to-period basis may not be meaningful, and you should not rely on past results as an indication of future performance. If our operating results fail to meet expectations, the market price of our common stock could decline. New advertisement blocking technologies could limit or block the delivery or display of advertisements by our solutions, which could undermine the viability of our business. Advertisement blocking technologies, such as “filter” software programs, that can limit or block the delivery or display of advertisements delivered through our solutions are currently available for Internet users and are continuing to be developed. If these technologies become widespread, the commercial viability of the current Internet advertisement model may be undermined. As a result, ad-blocking technology could, in the future, have a material adverse effect on our business, financial condition and results of operations. 16 More individuals are using non-personal computer devices to access the Internet, and the solutions developed for these devices may not be widely deployed. The number of people who access the Internet through devices other than personal computers (“PCs”), including mobile devices, game consoles and television set-top devices, has increased dramatically in the past few years. The lower resolution, functionality and memory associated with alternative devices make the use of our solutions and services through such devices difficult. If we are unable to deliver our solutions and services to a substantial number of alternative device users or if we are slow to develop solutions and technologies that are more compatible with non-PC communications devices, we will fail to capture a significant share of an increasingly important portion of the market. For instance, while we have developed Channel Connect for Mobile™ which provides customers with the ability to manage mobile ad campaigns with the MediaMind integrated platform, we cannot ensure widespread integration and acceptance of our solution. Our failure to deliver our solutions and services to a substantial number of alternative device users, or failure to develop in a timely manner solutions and technologies that are more compatible with non-PC communications devices, could have a material adverse effect on our business, financial condition and results of operations. We may have difficulty scaling and adapting our existing network infrastructure to accommodate increased systems traffic and technology advances or changing business requirements. All of our solutions and services are delivered through our network. For our business to be successful, our network infrastructure must perform well and be reliable. We will need significantly more computing power as traffic within our systems increases and our solutions and services become more complex. We expect to continue spending significant amounts to purchase or lease data centers and equipment, and to upgrade our technology and network infrastructure to handle increased Internet traffic and roll out new solutions and services, many of which internal improvements were delayed during the recent financial crisis. This expansion will be expensive and complex and could result in inefficiencies or operational failures. The costs associated with these necessary adjustments to our network infrastructure could harm our operating results. In addition, cost increases, loss of traffic or failure to accommodate new technologies or changing business requirements associated with our network infrastructure could also have a material adverse effect on our business, financial condition and results of operations. Problems with content delivery services, bandwidth providers, data centers or other third parties could harm our business, financial condition or results of operations. Our business relies significantly on third-party vendors, such as data centers, content delivery services and bandwidth providers. For example, we have entered into an agreement (as amended) to use a third-party, Akamai Technologies, Inc. (“Akamai”), to provide content delivery services to assist us in serving advertisements and have committed to a minimum revenue amount to Akamai during the calendar year and to using Akamai for at least 75% of our delivery needs, excluding China, provided Akamai meets our service requirements. The term of our agreement with Akamai is until May 31, 2012. Akamai may terminate this agreement if we materially breach the agreement and such breach continues unremedied for 30 days following Akamai’s notice to us. If Akamai or other third-party vendors fail to provide their services or if their services are no longer available to us for any reason and we are not immediately able to find replacement providers, our business, financial conditions or results of operations could be materially adversely affected. Additionally, any disruption in network access or co-location services provided by these third-party providers or any failure of these third-party providers to handle current or higher volumes of use could significantly harm our business operations. If our service is disrupted, we may lose revenues directly related to the impressions we fail to serve and we may be obligated to compensate clients for their loss. Our reputation may also suffer in the event of a disruption. Any financial or other difficulties our providers face may negatively impact our business and we are unable to predict the nature and extent of any such impact. We exercise very little control over these third-party vendors, which increases our vulnerability to problems with the services they provide. We license technologies from third-parties to facilitate aspects of our data center and connectivity operations including, among others, Internet traffic management services. We have experienced and expect to continue to experience interruptions and delays in service and availability for such elements. Any errors, failures, interruptions or delays experienced in connection with these third-party technologies and information services could negatively impact our customer relationships and materially adversely affect our brand reputation and our business, financial condition or results of operations and expose us to liabilities to third parties. 17 Our data centers are vulnerable to natural disasters, terrorism and system failures that could significantly harm our business operations and lead to client dissatisfaction. In delivering our solutions, we are dependent on the operation of our data centers, which are vulnerable to damage or interruption from earthquakes, terrorist attacks, war, floods, fires, power loss, telecommunications failures, computer viruses, computer denial of service attacks or other attempts to harm our system, and similar events. In particular, two of our data centers, in Tokyo, Japan and Los Angeles, California, are located in areas with a high risk of major earthquakes and others are located in areas with high risk of terrorist attacks, such as New York, New York. Our insurance policies have limited coverage in such cases and may not fully compensate us for any loss. Some of our systems are not fully redundant, and our disaster recovery planning cannot account for all eventualities. The occurrence of a natural disaster, a terrorist attack, a provider’s decision to close a facility we are using without adequate notice or other unanticipated problems at our data centers could result in lengthy interruptions in our service. Any damage to or failure of our systems could result in interruptions in our service. Interruptions in our service could reduce our revenues and profits, and our brand reputation could be damaged if customers believe our system is unreliable, which could have a material adverse affect on our business, financial condition and results of operations. We have in the past experienced, and may in the future experience, system failures. For example, during the fourth quarter of 2006, we experienced two incidents in which our then DNS (Domain Name System, which translates human-readable computer hostnames into the relevant IP addresses) provider experienced global downtime of its system, which resulted in a failure to broadcast approximately 50% of the ads on our platform for up to six hours in each incident. Following these incidents, we replaced our DNS provider and have not since experienced any major system failures. Any unscheduled interruption in our service would put a burden on our entire organization and would result in an immediate loss of revenue. If we experience frequent or persistent system failures, our reputation and brand could be permanently harmed. The steps we have taken to increase the reliability and redundancy of our systems are expensive, reduce our operating margin and may not be successful in reducing the frequency or duration of unscheduled downtime. Our business may be adversely affected by malicious third-party software applications that interfere with the function of our technology. Our business may be adversely affected by malicious software applications that make changes to our users’ computers and interfere with our technology. These applications may attempt to change users’ experience in using our services, including altering or replacing advertisements delivered by our platform, changing configurations of our user interface, or otherwise interfering with our ability to connect with users. The interference may occur without disclosure to or consent from users, resulting in a negative experience that users may associate with our solutions. These software applications may be difficult or impossible to uninstall or disable, may reinstall themselves and may circumvent other applications’ efforts to block or remove them. The ability to reach users on behalf of our customers and provide them with a superior experience is critical to our success. If our efforts to combat these malicious software applications are unsuccessful, our reputation may be harmed, and the communications with certain users on behalf of our customers could be impaired. This could result in a decline in usage of our solutions and corresponding revenues, which would have a material adverse effect on our business, financial condition and results of operations. If we fail to detect click-through fraud or other invalid clicks, we could lose the confidence of our advertisers, thereby causing our business to suffer. We are exposed to the risk of fraudulent and other invalid clicks on advertisements delivered by us from a variety of potential sources. Invalid clicks are clicks that we have determined are not intended by the user to link to the underlying content, such as inadvertent clicks on the same ad twice and clicks resulting from click fraud. Click fraud occurs when a user intentionally clicks on an ad displayed on a web site for a reason other than to view the underlying content. These types of fraudulent activities could harm our business and our brand. If fraudulent clicks are not detected, the data that our solutions provide to our customers is inaccurate and the affected advertisers may lose confidence in our solutions to deliver a return on their investment. If advertisers become dissatisfied with our solutions, they may choose to do business with our competitors or reduce their Internet advertising spending, which would have a material adverse effect on our business, financial condition and results of operations. 18 If we fail to manage our growth effectively, our business, financial condition and results of operations could be materially adversely affected. We have experienced, and continue to experience, rapid growth in our operations and headcount, which has placed, and will continue to place, significant demands on our management, operational and financial infrastructure. If we do not effectively manage our growth, the quality of our solutions and services could suffer, which could negatively affect our brand and operating results. To effectively manage this growth, we will need to continue to improve, among other things: · our information and communication systems to ensure that our offices around the world are well coordinated and that we can effectively communicate with our growing base of customers; · our systems of internal controls to ensure timely and accurate reporting of all of our operations; · our documentation of our information technology systems and our business processes for our advertising and billing systems; and · our information technology infrastructure to maintain the effectiveness of our systems. In order to enhance and improve these systems we will be required to make significant capital expenditures and allocation of valuable management resources. If the improvements are not implemented successfully, our ability to manage our growth will be impaired and we may have to make additional expenditures to address these issues, which could materially adversely affect our business, financial condition and results of operations. In order to facilitate our sales growth and ability to deliver quality service worldwide, we have entered into strategic relationships with local selling agents in various countries. The termination of any of these strategic relationships could limit our ability to grow in those jurisdictions and have a material adverse effect on our business, financial condition and results of operations. We have entered into strategic relationships with local selling agents in several countries and regions around the world, including Belgium, Dubai, Greece, Hong Kong, India, Indonesia, Israel, Italy, Japan, Korea, Malaysia, the Netherlands, Pakistan, the Philippines, Poland, Romania, Russia, Singapore, South Africa, Thailand and Turkey to help expand our business internationally and intend to continue to do so as part of our strategy. These strategic relationships are important to help us better understand our international markets and local preferences in order to expand internationally. In order to define the terms of the relationships, we have entered into agreements with these entities pursuant to which they sell and distribute our solutions and services in their local jurisdiction, usually on an exclusive basis. Our agreements are typically at least one year in term, with automatic renewal in most cases, unless one party provides the other with prior written notice or if we and the local selling agent are unable to agree upon sales targets. However, a few agreements have longer terms of three to five years. We also generally agree that during the term of the contract and for 12 months afterward (although sometimes for shorter or longer periods) the local selling agent will not: (i) acquire, develop, market, sell or promote any product, service, system, platform or technology reasonably deemed to be competitive with our products, services, systems, platforms or technologies; (ii) engage in, have any financial interest or management position in, or solicit to anyone else to engage in, any business that competes directly with our business operations; or (iii) solicit any of our employees to work for an entity in which the local selling agent has a financial interest or management position. Upon the expiration of the non-compete provisions, the local selling agent will not be prevented from conducting business with our competitors and our competitors may benefit from the knowledge our local selling agent gained through our strategic relationship, although the local selling agent must surrender any records and files immediately upon termination of the agreement. We generally pay the local selling agent a commission based on sales they generate. In the year ended December 31, 2010, these strategic relationships generated approximately $15.9 million, or 20% of our revenues. If any of our local selling agents terminates its relationship with us, we could lose a significant portion, and in some cases all, of the revenue from that jurisdiction. If any of our strategic relationships were terminated or if our local selling agents failed to effectively aid in the growth of our business, our business, financial conditions and results of operations could be materially adversely affected. 19 Expansion into international markets is important to our long-term success, and our limited experience in operating our business in certain locations outside the United States increases the risk that our international expansion efforts will not be successful. Other than our Israeli research and development facility, we opened our first office outside the United States in 2002. Expansion into new international markets requires additional management attention and resources in order to tailor our solutions to the unique aspects of each country. As of December 31, 2010, we had approximately 75% of our employees located outside the United States. In the year ended December 31, 2010, we generated approximately 74% of our revenues from our operations outside the United States. In addition, we face the following additional risks associated with our expansion into locations outside the United States: ·challenges caused by distance, language and cultural differences; ·longer payment cycles in some countries; ·credit risk and higher levels of payment fraud; ·legal and regulatory restrictions; ·currency exchange rate fluctuations; ·foreign exchange controls that might prevent us from repatriating cash earned in countries outside the United States; ·political and economic instability and export restrictions; ·potentially adverse tax consequences; and ·higher costs associated with doing business internationally. These risks could harm our international expansion efforts, which could have a materially adverse effect on our business, financial condition or results of operations. Our inability to protect our intellectual property rights could reduce the value of our solutions, services and brand or permit competitors to more easily compete with us and have a material adverse effect on our business, financial condition and results of operations. Our know-how and trade secrets related to the Internet advertising industry are an important aspect of our intellectual property rights. To protect our know-how and trade secrets, we customarily require our employees, customers, and third-party collaborators to execute confidentiality agreements or otherwise agree to keep our proprietary information confidential when their relationship with us begins. Typically, our employment contracts also include clauses requiring our employees to assign to us all inventions and intellectual property rights they develop in the course of their employment and to agree not to disclose our confidential information. Despite our efforts, our know-how and trade secrets could be disclosed to third parties, which could cause us to lose any competitive advantage resulting from such know-how or trade secrets. Because software is stored electronically and thus is highly portable, we attempt to reduce the portability of our software by physically protecting our servers through the use of closed networks and with physical security systems which prevent their external access. We also seek to minimize disclosure of our source code to customers or other third parties. We cannot be certain, however, that such measures will adequately prevent third parties from accessing our software, code or proprietary information. From time to time, we may discover that third parties are infringing or otherwise violating our intellectual property rights. We are also aware of third parties that use trademarks or names similar to ours and there may be other third parties using trademarks or names similar to ours of whom we are unaware. Monitoring unauthorized use of intellectual property is difficult and protecting our intellectual property rights could be costly and time consuming. To protect our intellectual property rights, we may become involved in litigation, which could result in substantial expenses, divert the attention of management, cause significant delays, materially disrupt the conduct of our business or adversely affect our revenue, financial condition and results of operations. We may choose not to pursue patents or other protection for innovations that later turn out to be important or we may choose not to enforce our intellectual property rights. Some foreign laws do not protect intellectual property rights to the same extent as the laws of the United States. If we are unable to adequately protect our trademarks, third parties may use our brand names or trademarks similar to ours in a manner that may cause confusion to our customers and confusion in the market, which could decrease the value of our brand. Any infringement of our intellectual property rights by third parties may eliminate any competitive advantage such intellectual property rights provide and harm our operating results. 20 We have a limited patent portfolio. We have no trademark registrations. While we plan to protect our intellectual property with, among other things, copyright, trade secret, patent and trademark protection, there can be no assurance that: · current or future United States or foreign registrations of our intellectual property rights will be approved; · our issued patents and trademarks will adequately protect the intellectual property rights we use in our business or that such patents and trademarks will not be held invalid or unenforceable if challenged by third parties; · third parties do not have blocking patents that could be used to prevent us from marketing our own patented products and practicing our own technology; · we will succeed in protecting our technology adequately in all key jurisdictions in which we or our competitors operate; or · others will not independently develop similar or competing products or methods or design around any patents that may be issued to us. Third parties may claim we infringe on their intellectual property rights, forcing us to expend substantial resources in resulting litigation, the outcome of which would be uncertain. Any unfavorable outcome of such litigation could have a material adverse effect on our business, financial condition and results of operations. Companies in the Internet advertising industry often enter into litigation based on allegations of infringement or other violations of intellectual property rights. From time to time we have received and may in the future receive notices or inquiries from third parties regarding our services or the manner in which we conduct our business suggesting that we may be infringing or violating a patent, trademark or other intellectual property right. While we are not currently party to any infringement proceedings with respect to any patents or other intellectual property rights or aware of any third parties planning to pursue such litigation, there can be no assurance that third parties will not pursue claims against us in the future if they believe their intellectual property rights are being infringed. Any intellectual property claims, with or without merit, could be time consuming, expensive to litigate or settle and could divert management resources and attention. We may not be successful in defending any third-party infringement claims, and as a result of such claims we may have to pay substantial damages or stop conducting our business in the manner that is found to be in violation of such third party’s rights. Further, we may have to seek a license for such intellectual property, which may not be available on reasonable terms, or at all, and may significantly increase our operating expenses. As a result, we may be required to develop alternative non-infringing technology, which could require significant effort and expense. If we cannot license or develop technology for the infringing aspects of our business, we may be forced to limit our solution and service offerings and may be unable to fulfill our obligations to our customers or to compete effectively. Any of these results could have a material adverse effect on our brand name, business, financial condition and results of operations. In addition, many of our agreements with customers require us to indemnify such customers for third-party intellectual property infringement claims against them. Pursuant to such agreements we may be required to defend such customers against certain claims which could cause us to incur additional costs. An adverse determination in any such proceeding could require that we cease offering the solutions or services that are the subject of such of a determination, procure or develop substitute solutions or services for such customers and/or pay any damages such customers incur as a result of such determination. 21 In addition, we use open source software in connection with our solutions and services. Some open source licenses require users who distribute software containing open source software to make available all or part of such software, which in some circumstances could include valuable proprietary source code of the user. We monitor the use of open source software in our solutions and services to ensure that none is used in a manner that requires us to disclose or grant licenses for our proprietary source code; however, such use could inadvertently occur, in part because open source license terms are often ambiguous. Companies that incorporate open source software into their products have, in the past, faced claims seeking enforcement of open source license provisions and claims asserting ownership of open source software incorporated into their products. Defending such claims or being required to disclose or make available our proprietary source code pursuant to an open source license could adversely affect our business. Uncertainty regarding a variety of United States and foreign laws may expose us to liability and adversely affect our ability to offer our solutions and services. The laws relating to the liability of providers of online services for activities of their customers and users are currently unsettled both within the United States and abroad. Claims have been threatened and filed under both United States and foreign law for defamation, libel, invasion of privacy and other data protection claims, tort, unlawful activity, copyright or trademark infringement, or other theories based on the nature and content of the advertisements posted or the content generated by our customers. From time to time we have received notices from individuals who do not want to be exposed to advertisements delivered by us on behalf of our customers. If one of these complaints results in liability to us, it could be costly, encourage similar lawsuits, distract management and harm our reputation and possibly our business. In addition, increased attention focused on these issues and legislative proposals could harm our reputation or otherwise negatively affect the growth of our business. There is also uncertainty regarding the application to us of existing laws regulating or requiring licenses for certain advertisers’ businesses, including, for example, distribution of pharmaceuticals, adult content, financial services, alcohol or firearms. Existing or new legislation could expose us to substantial liability, restrict our ability to deliver services to our customers and post ads for various industries, limit our ability to grow and cause us to incur significant expenses in order to comply with such laws and regulations. Several other federal laws could also expose us to liability and impose significant additional costs on us. For example, the Digital Millennium Copyright Act has provisions that limit, but do not eliminate, our liability for listing or linking to third-party web sites that include materials that infringe copyrights or other rights, so long as we comply with the statutory requirements of the Act. In addition, the Children’s Online Privacy Protection Act restricts the ability of online services to collect information from minors and the Protection of Children from Sexual Predators Act of 1998 requires online service providers to report evidence of violations of federal child pornography laws under certain circumstances. Compliance with these laws and regulations is complex and any failure on our part to comply with these regulations may subject us to additional liabilities. Privacy concerns could lead to legislative and other limitations on our ability to collect usage data from Internet users, including limitations on our use of cookie or conversion tag technology and user profiling, which is crucial to our ability to provide our solutions and services to our customers. Our ability to conduct targeted advertising campaigns and compile data that we use to formulate campaign strategies for our customers depends on the use of “cookies” and “conversion tags” to track Internet users and their online behavior, which allows us to build anonymous user profiles and measure an advertising campaign’s effectiveness. A cookie is a small file of information stored on a user’s computer that allows us to recognize that user’s browser when we serve advertisements. A conversion tag functions similarly to a banner advertisement, except that the conversion tag is not visible. Our conversion tags may be placed on specific pages of clients of our customers’ or prospective customers’ websites. Government authorities inside the United States concerned with the privacy of internet users have suggested limiting or eliminating the use of cookies, conversion tags or user profiling. Bills aimed at regulating the collection and use of personal data from Internet users are currently pending in U.S. Congress and many state legislatures. Attempts to regulate spyware may be drafted in such a way as to include technology like cookies and conversion tags in the definition of spyware, thereby creating restrictions that could reduce our ability to use them. In addition, the Federal Trade Commission and the Department of Commerce have conducted hearings regarding user profiling, the collection of non-personally identifiable information and online privacy. 22 Our foreign operations may also be adversely affected by regulatory action outside the United States. For example, the European Union has adopted a directive addressing data privacy that limits the collection, disclosure and use of information regarding European Internet users. In addition, the European Union has enacted an electronic communications directive that imposes certain restrictions on the use of cookies and conversion tags and also places restrictions on the sending of unsolicited communications. Each European Union member country was required to enact legislation to comply with the provisions of the electronic communications directive by October 31, 2003 (though not all have done so). Germany has also enacted additional laws limiting the use of user profiling, and other countries, both in and out of the European Union, may impose similar limitations. Internet users may also directly limit or eliminate the placement of cookies on their computers by using third-party software that blocks cookies, or by disabling or restricting the cookie functions of their Internet browser software. Internet browser software upgrades may also result in limitations on the use of cookies or conversion tags. Technologies like the Platform for Privacy Preferences Project (P3P) may limit collection of cookie and conversion tag information. Individuals have also brought class action suits against companies related to the use of cookies and several companies, including companies in the Internet advertising industry, have had claims brought against them before the Federal Trade Commission regarding the collection and use of Internet user information. We may be subject to such suits in the future, which could limit or eliminate our ability to collect such information. If our ability to use cookies or conversion tags or to build user profiles were substantially restricted due to the foregoing, or for any other reason, we would have to generate and use other technology or methods that allow the gathering of user profile data in order to provide our services to our customers. This change in technology or methods could require significant reengineering time and resources, and may not be complete in time to avoid negative consequences to our business. In addition, alternative technology or methods might not be available on commercially reasonable terms, if at all. If the use of cookies and conversion tags are prohibited and we are not able to efficiently and cost effectively create new technology, our business, financial condition and results of operations would be materially adversely affected. In addition, any compromise of our security that results in the release of internet users’ and/or our customers’ data could seriously limit the adoption of our solutions and services as well as harm our reputation and brand, expose us to liability and subject us to reporting obligations under various state laws, which could have an adverse effect on our business. The risk that these types of events could seriously harm our business is likely to increase as the amount of data we store for our customers on our servers (including personal information) and the number of countries where we operate has been increasing, and we may need to expend significant resources to protect against security breaches, which could have an adverse effect on our business, financial condition or results of operations. The loss of key personnel or the inability to attract and retain the necessary qualified personnel could materially and adversely affect our business, financial condition or results of operations or our ability to grow. Our future success depends in a large part upon the continued service of key personnel and members of our senior management team. In particular, members of our senior management team are critical to the overall successful management of Media Mind as well as the development of our technology, culture and strategic direction. All of our executive officers and key personnel are employed at-will and we do not maintain key-person life insurance policies for any members of our senior management team (except for our Chief Executive Officer, Mr. Gal Trifon). The loss of key personnel or members of our management team could have a material adverse effect on our business, financial condition and results of operations. Our future success will also depend in a large part upon our ability to attract, retain and motivate highly skilled managerial, research, selling and marketing, information technology, software engineering and other technical personnel. Competition for qualified employees in our industry is intense and we are aware that certain of our competitors have directly targeted our employees. As our business grows, it may be more difficult to recruit the additional number of highly skilled personnel we need in a timely manner. In addition, as we become a more mature company, we may find our recruiting efforts more challenging. The incentives to attract, retain and motivate employees provided by our option grants or by future arrangements, such as through cash bonuses, may not be as effective as in the past. If we do not succeed in attracting excellent personnel or retaining or motivating existing personnel, we may be unable to grow effectively, which could have a material adverse effect on our business, financial condition and results of operations. 23 The options held by some of our senior management and key employees are fully vested. Consequently, these employees may not have sufficient financial incentive to stay with us. Some of our senior management personnel and other key employees have become substantially vested in their initial stock option grants. This includes our Chief Executive Officer, Chief Financial Officer, Chief Solutions Officer and Vice President, Global Sales. While we often grant additional stock options to management personnel and other key employees after their hire dates to provide additional incentives to remain employed by us, their initial grants are usually much larger than follow-on grants. Employees may be more likely to leave us after their initial option grants fully vest, especially if the shares underlying the options have significantly appreciated in value relative to the option exercise price. If a significant number of employees or a group of key personnel or members of the management team no longer have an incentive to remain employed by us, they may leave and it may be difficult to replace these employees in a timely manner, which could have a material adverse effect on our business, financial condition and results of operations. The unsuccessful integration of any businesses in future acquisitions could result in operating difficulties, dilution and other harmful consequences on our results of operations. We have limited experience acquiring companies and the companies we have acquired have all been small acquisitions of our selling agents in particular countries. We have in the past evaluated, and expect to continue to evaluate, a wide array of potential strategic acquisitions and, from time to time, we may engage in discussions regarding potential acquisitions. Any of these transactions could be material to our business, financial condition and results of operations. Future acquisitions could result in potentially dilutive issuances of our equity securities, the incurrence of debt, contingent liabilities or amortization expenses, or write-offs of goodwill, any of which could harm our financial condition. In addition, the process of integrating an acquired company, business or technology is risky and may create unforeseen operating difficulties and expenditures, including: · difficulties in integrating the operations, technologies, services and personnel of acquired businesses; · ineffectiveness or incompatibility of acquired technologies or services; · additional financing required to make contingent payments; · unavailability of favorable financing for future acquisitions; · potential loss of key employees of acquired businesses and cultural challenges associated with integrating employees from the acquired company into our organization; · inability to maintain the key business relationships and the reputations of acquired businesses; · responsibility for liabilities of acquired businesses; · diversion of management’s attention from other business concerns; · inability to maintain our standards, controls, procedures and policies, which could affect our ability to receive an unqualified attestation from our independent accountants regarding management’s required assessment of the effectiveness of our internal control structure and procedures for financial reporting; and · increased fixed costs. Foreign acquisitions involve additional risks to those described above, including those related to integration of operations across different cultures and languages, currency risks and the particular economic, political and regulatory risks associated with specific countries. Additionally, the anticipated benefit of many of our future acquisitions may not materialize. If we are unsuccessful in smoothly integrating an acquired company, our business, financial condition and results of operations may be materially adversely affected. We may need additional financing in the future, which we may be unable to obtain. We may need additional funds to finance our operations in the future, as well as to enhance our solutions and services, respond to competitive pressures or acquire complementary businesses or technologies. We may be unable to obtain financing on terms favorable to us, if at all. Poor financial results, unanticipated expenses or unanticipated opportunities that require financial commitments could give rise to additional financing requirements sooner than we currently expect. If we raise additional funds through the issuance of equity or convertible debt securities, this may reduce the percentage ownership of our existing stockholders, and these securities might have rights, preferences or privileges senior to those of our common stock. Debt financing may also require us to comply with restrictive covenants that could impair our business and financial flexibility. If adequate funds are not available or are not available on acceptable terms, our ability to enhance our solutions and services, respond to competitive pressures or take advantage of business opportunities would be significantly limited, and we might need to significantly restrict our operations. 24 Fluctuations in currency exchange rates may affect our results of operations. We conduct business in a large number of countries in the Americas, Europe, Asia, Australia, Latin America and the Middle East. Most of our revenues are generated in U.S. dollars, the euro, the Australian dollar and the British pound sterling. Most of our expenses are denominated in U.S. dollars, the new Israeli shekel, the British pound sterling and the euro. In the future, the percentage of our revenues earned in other currencies may increase as we further expand our sales internationally. Accordingly, we are subject to the risk of exchange rate fluctuations between such other currencies and the dollar. We currently do not use hedging instruments to mitigate foreign currency exchange risks except to hedge our expenses denominated in new Israeli shekels, and this hedging program, as well as any other hedging programs we may implement in the future to mitigate currency exchange rate risk, may not fully or adequately eliminate our exposure to foreign exchange fluctuations. We may have exposure to greater than anticipated tax liabilities. The amount of income tax that we pay could be adversely affected by earnings being lower than anticipated in jurisdictions where we have lower statutory rates and higher than anticipated in jurisdictions where we have higher statutory rates. In particular, we have endeavored to structure our activities in a manner so that most of our income is not subject to tax outside of Israel. Taxing authorities outside of Israel, however, could contend that a larger portion of such income is subject to tax in their jurisdictions, which may have higher tax rates than the rates applicable to such income in Israel. In addition, we have entered into transfer pricing arrangements that establish transfer prices for our intercompany operations. However, our transfer pricing procedures are not binding on the applicable taxing authorities. No official authority in any country has made a determination as to whether or not we are operating in compliance with its transfer pricing laws. Accordingly, taxing authorities in any of these countries could challenge our transfer prices and require us to adjust them to reallocate our income. Any change to the allocation of our income as a result of review by such taxing authorities could have a negative effect on our operating results and financial condition. In addition, the determination of our worldwide provision for income taxes and other uncertain tax liabilities requires significant judgment and there are many transactions and calculations where the ultimate tax determination is uncertain. Although we believe our estimates are reasonable, the ultimate outcome may differ from the amounts recorded in our financial statements and may materially affect our financial results in the period or periods for which such determination is made. The Israeli tax benefits that we currently receive require us to meet several conditions and may be terminated or reduced in the future, which would increase our taxes, possibly with a retroactive effect. Some of our investments in Israeli facilities have been granted “Approved Enterprise” status by the Investment Center in the Israeli Ministry of Industry Trade and Labor. In addition, we have elected to treat some of our investments in Israeli facilities as a “Privileged Enterprise” under the Law for Encouragement of Capital Investments, 1959, or the Investment Law. Income that is attributable to an Approved Enterprise or Privileged Enterprise (if it meets the relevant qualification requirements of applicable law) is eligible for tax benefits under the Investment Law. The availability of the tax benefits is subject to certain requirements, including, among other things, making specified investments in fixed assets and equipment, financing a percentage of those investments with our capital contributions, filing certain reports with the Investment Center and complying with Israeli intellectual property laws. 25 Generally, income attributed to the Approved Enterprise and Privileged Enterprise is exempt from tax for a certain period, or the Exemption Period, subject to certain conditions and limitations, and may qualify for a reduced corporate tax rate of 10% to 25% for additional limited periods after the Exemption Period, depending on, among other things, the percentage of foreign investment in a company and the location of its facilities. If we do not meet the relevant eligibility requirements for the tax benefits discussed above, these tax benefits may be cancelled (possibly with retroactive effect) and our Israeli taxable income would be subject to regular Israeli corporate tax rates. Under current law, in certain cases, starting 2011, the standard Israeli corporate tax rate may be lower than the rate applicable to income of Approved Enterprises and Privileged Enterprises after the Exemption Period. The standard corporate tax rate for Israeli companies in 2006 was 31 % of their taxable income. It declined to 29% in 2007, 27% in 2008, 26% in 2009, 25% in 2010 and is scheduled to decline to 24% in 2011, 23% in 2012, 22% in 2013, 21% in 2014, 20% in 2015 and 18% in 2016 and thereafter. In addition, we could be required to refund any tax benefits that we have already received plus interest and penalties thereon. The tax benefits that our current Approved Enterprise and Privileged Enterprise programs receive may not be continued in the future at their current levels or at all. If these tax benefits were reduced or eliminated, the amount of taxes that we pay would likely increase as we would be subject to regular Israeli corporate tax rates, which could adversely affect our results of operations. Additionally, if we increase our activities outside of Israel, for example, by acquisitions, our increased activities may not be eligible for inclusion in Israeli tax benefit programs. Finally, in the event of a distribution of a dividend from the above mentioned exempt income, the amount distributed will be subject to corporate tax at the rate applicable to the Approved Enterprise’s and Privileged Enterprise’s income during the Exemption Period absent exemption in addition to withholding tax. Distribution of dividends attributable to income that was not exempt as described above will be subject, in Israel, only to withholding tax. The obligations associated with being a public company require significant resources and management attention. We completed our initial public offering on August 10, 2010. As a public company, we incur significant legal, accounting and other expenses that we did not previously incur. We are subject to the reporting requirements of the Exchange Act and the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”). The Securities Exchange Act of 1934, as amended, (the “Exchange Act”), requires that we file annual, quarterly and current reports with respect to our business and financial condition. The Sarbanes-Oxley Act requires, among other things, that we establish and maintain effective internal controls and procedures for financial reporting. Furthermore, the need to continue to establish the corporate infrastructure demanded of a public company may divert management’s attention from implementing our growth strategy, which could prevent us from improving our business, results of operations and financial condition. We have made, and will continue to make, changes to our internal controls and procedures for financial reporting and accounting systems to meet our reporting obligations as a public company. However, the measures we take may not be sufficient to satisfy our obligations as a public company. In addition, we cannot predict or estimate the amount of additional costs we may incur in order to comply with these requirements. Section 404 of the Sarbanes-Oxley Act requires annual management assessments of the effectiveness of our internal control over financial reporting, starting with the second annual report that we file with the SEC, and will require in the same report, a report by our independent registered public accounting firm on the effectiveness of our internal control over financial reporting. In connection with the implementation of the necessary procedures and practices related to internal control over financial reporting, we may identify deficiencies that we may not be able to remediate in time to meet the deadline imposed by the Sarbanes-Oxley Act for compliance with the requirements of Section 404. If we fail to comply with Section 404, we could be subject to regulatory scrutiny and sanctions, our ability to raise revenue could be impaired, investors may lose confidence in the accuracy and completeness of our financial reports and our stock price could be adversely affected. It may be difficult to enforce a U.S. judgment against us, our directors and officers and the Israeli experts named in this annual report outside the United States, or to assert U.S. securities laws claims outside of the United States. The majority of our directors and executive officers are not residents of the United States, and the majority of our assets and the assets of these persons are located outside the United States. Therefore, it may be difficult to enforce a U.S. court judgment based upon the civil liability provisions of the U.S. federal securities laws against us or any of these persons in a U.S. or foreign court, or to effect service of process upon these persons in the United States, Additionally, it may be difficult to assert U.S. securities law claims in actions originally instituted outside of the United States. Foreign courts may refuse to hear a U.S. securities law claim because foreign courts may not be the most appropriate forums in which to bring such a claim. Even if a foreign court agrees to hear a claim, it may determine that the law of the jurisdiction in which the foreign court resides, and not U.S. law, is applicable to the claim. Further, if U.S. law is found to be applicable, the content of applicable U.S. law must be proved as a fact, which can be a time-consuming and costly process, and certain matters of procedure would still be governed by the law of the jurisdiction in which the foreign court resides. As a result of the difficulty associated with enforcing a judgment against us, you may not be able to collect any damages awarded by either a U.S. or foreign court. 26 We have significant operations in Israel, which may be adversely affected by acts of terrorism or major hostilities. We are subject to a number of risks and challenges that specifically relate to our Israeli operations, which includes our primary research and development facilities located in Ra’anana, Israel. Since the establishment of the State of Israel in 1948, a number of armed conflicts have occurred between Israel and its Arab neighbors. Any hostilities involving Israel or any acts of terrorism or other major hostilities in the Middle East could harm our Israeli operations and make it more difficult to conduct our operations in Israel. Any such effects may also not be covered by insurance. Our Israeli operations may not be successful if we are affected by these challenges, which could limit the growth of our business and may have a material adverse effect on our business, financial condition and results of operations as a whole. Additionally, in early 2011, riots and popular uprisings in various countries in the Middle East have led to severe political instability in those countries the effects of which we are unable to predict. Risks Related to Our Common Stock The market price and trading volume of our common stock may be volatile, which could result in substantial losses for you. Shares of our Common Stock are listed on the NASDAQ Global Select Market. The market price of our common stock may be highly volatile and could be subject to wide fluctuations. In addition, the trading volume in our common stock may fluctuate and cause significant price variations to occur, which may limit or prevent investors from readily selling their common stock and may otherwise negatively affect the liquidity of our common stock. We cannot provide any assurance that the market price of our common stock will not fluctuate or decline significantly in the future. Some of the factors that may cause the market price of our common stock or trading volume to fluctuate include: ·fluctuations in our quarterly financial results or the quarterly financial results of companies perceived to be similar to us; ·changes in estimates of our financial results or recommendations by securities analysts; ·failure of any of our solutions and services to achieve or maintain market acceptance; ·failure to develop or deliver our solutions and services; ·changes in market valuations of similar companies; ·success of competitive solutions and services; ·changes in our capital structure, such as future issuances of securities or the incurrence of debt; ·sales of large blocks of our common stock; ·announcements by us or our competitors of significant solutions and services, contracts, acquisitions or strategic alliances; ·regulatory developments in the United States, foreign countries or both; ·litigation involving our company, our general industry or both; ·additions or departures of key personnel; ·investors’ general perception of us, including any perception of misuse of sensitive information; 27 ·changes in general economic, industry and market conditions; ·our ability to forecast revenue and control our costs; and ·changes in regulatory and other dynamics. In addition, if the market for stocks in our industry, or the stock market in general, experiences a loss of investor confidence, the trading price of our common stock could decline for reasons unrelated to our business, financial condition or results of operations. If any of the foregoing occurs, it could cause our stock price to fall and may expose us to lawsuits that, even if unsuccessful, could be costly to defend and a distraction to management. Future sales of our common stock, or the perception that such sales may occur, could depress our common stock price. On February 25, 2011, the lock-up agreements entered into in connection with our initial public offering expired and substantially all our stock became freely tradable (subject in the case of stock held by affilaites to volume and other restrictions imposed by Rule 144 under the Securities Act). As restrictions on resale have ended, the market price of our common stock could drop significantly if the holders of these shares sell them or are perceived by the market as intending to sell them. These factors could also make it more difficult for us to raise additional funds through future offerings of our common stock or other securities. If equity research analysts do not publish research or reports about our business or if they issue unfavorable commentary or downgrade our common stock, the price of our common stock could decline. The trading market for our common stock relies in part on the research and reports that equity research analysts publish about us and our business. The price of our stock could decline if one or more securities analysts downgrade our stock or if those analysts issue other unfavorable commentary or cease publishing reports about us or our business. Provisions in our Amended and Restated Certificate of Incorporation and By-laws and Delaware law might discourage, delay or prevent a change of control of our company or changes in our management and, therefore, depress the trading price of our common stock. Provisions of our amended and restated certificate of incorporation and by-laws and Delaware law may discourage, delay or prevent a merger, acquisition or other change in control that stockholders may consider favorable, including transactions in which you might otherwise receive a premium for your shares of our common stock. These provisions may also prevent or frustrate attempts by our stockholders to replace or remove our management. These provisions include: · provisions relating to creating a board of directors that is divided into three classes with staggered terms; · limitations on the removal of directors; · advance notice requirements for stockholder proposals and director nominations; · the inability of stockholders to act by written consent or to call special meetings; · the ability of our board of directors to make, alter or repeal our by-laws; and · the ability of our board of directors to designate the terms of and issue new series of preferred stock without stockholder approval. Generally, the amendment of our amended and restated certificate of incorporation requires approval by our board of directors and a majority vote of stockholders. However, certain material amendments (including amendments with respect to provisions governing board composition, actions by written consent, and special meetings) require the approval of at least 66 2/3% of the votes entitled to be cast by the outstanding capital stock in the election of our board of directors. Any amendment to our by-laws requires the approval of either a majority of our board of directors or at least 66 2/3% of the votes entitled to be cast by the holders of our outstanding capital stock in the election of our board of directors. 28 The existence of the foregoing provisions and anti-takeover measures could limit the price that investors might be willing to pay in the future for shares of our common stock. They could also deter potential acquirers of our company, thereby reducing the likelihood that you could receive a premium for your common stock in an acquisition. We do not currently intend to pay dividends on our common stock and, consequently, your ability to achieve a return on your investment will depend on appreciation in the price of our common stock. We have never declared or paid any cash dividend on our capital stock. We do not intend to pay any cash dividends on our common stock for the foreseeable future. We currently intend to invest our future earnings, if any, to fund our growth, including growth through acquisitions. The payment of any future dividends will be determined by the board of directors in light of conditions then existing, including our earnings, financial condition and capital requirements, business conditions, corporate law requirements and other factors. ITEM 1B. UNRESOLVED STAFF COMMENTS. The Company has no unresolved SEC staff comments. ITEM 2. PROPERTIES. Our headquarters are in New York, New York, where we currently lease approximately 11,000 square feet under a lease expiring in January 2015. We also lease office space in Ra’anana, Israel; London, England; Chicago, Illinois; Los Angeles, California; San Francisco, California; Paris, France; Sydney, Australia; Barcelona, Spain; Madrid, Spain; Hamburg, Germany; Sao Paulo, Brazil; Mexico City, Mexico, Tokyo, Japan, Guang Zhou, Beijing, and Shanghai China, and Taiwan under leases expiring at various times between April 2011 and August 2015. We intend to move to new leased offices in Herzelia, Israel in April 2011. The lease expires in March 2021. We believe that our properties are in good operating condition and adequately serve our current business operations. We anticipate that suitable additional or alternative space, including those under lease options, will be available at commercially reasonable terms for future expansion. ITEM 3. LEGAL PROCEEDINGS. From time to time we are a party to various litigation matters incidental to the conduct of our business. There is no pending or threatened legal proceeding to which we are a party that, in our opinion, is likely to have a material adverse effect on our future financial results. ITEM 4. (REMOVED AND RESERVED). PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock began trading on the NASDAQ on August 11, 2010 under the symbol "MDMD". Prior to this, there was no public market for our common stock.On March 6, 2011, there were approximately 58 holders of record of our common stock. This figure does not reflect the beneficial ownership of shares held in nominee name. The table below sets forth for the periods indicated the high and low sales prices per share of our common stock reported on the NASDAQ since our IPO. 29 Common Stock Price Range High Low Fiscal 2010 1stQuarter $
